IN THE COMMONWEALTH COURT OF PENNSYLVANIA

J.V. Lounge, Inc.                    :
                                     :
            v.                       :
                                     :
Pennsylvania Liquor                  :
Control Board,                       :   No. 824 C.D. 2015
                       Appellant     :

                                   ORDER

            AND NOW, this 5th day of February, 2016, it is ORDERED that the
above-captioned opinion filed December 10, 2015, shall be designated OPINION
rather than MEMORANDUM OPINION, and it shall be reported.


                                   ___________________________
                                   ANNE E. COVEY, Judge